DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 31, 2020 was received. No claim was added. No claim was amended. Claims 2, 4 and 18-19 were canceled.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued on November 27, 2019.

Claim Rejections - 35 USC § 103
 Claims 1, 3, 5-10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US20110164963) in view of Wrabel (US20130004328), Bintz (US20120099971), Eaton (US4386112), Sun (US20130288037). Gevelber (US20040031776) and Booe (US3891901). 
Regarding claim 1, Taylor teaches a method of forming a gas turbine engine seal systems having a rotating member with an abrasive tip surface disposed in rub relationship to a stationary seal member with an abradable surface (paragraph 0002, 0015), wherein the rotating member with an abrasive tip is blade (airfoil section) and a tip. Taylor teaches the rotating member is metallic (paragraph 0041). Taylor teaches the rotating member component is designed to rotate within an abradable liner made of an abradable material (paragraph 0008). Taylor teaches the abrasive material is metallic alloy matrix is MCrAlY, which comprises aluminum (paragraph 0024), with embedded ceramic abrasive particles (grits particles) (paragraph 0024). 

Taylor in view of Wrabel do not explicitly teach the metallic alloy feedstock consisting of aluminum powder. However, Bintz teaches a method of forming an abrasive coating for a rotor shafts that interact with cantilevered vanes to form an abradable air seal in a turbine engine (abstract) and disclose aluminum and NiCrAlY (Taylor’s abrasive coating matrix see paragraph 0019) are functionally equivalent matrix material to hold abrasive grits in place for the abrasive layer (paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Al (consisting Al powder) for NiCrAlY as feedstock in the method of forming abrasive coating on a rotating turbomachine component as disclosed by Taylor in view of Wrabel to form a coating consisting of aluminum. 
Taylor in view of Wrabel and Bintz do not explicitly teach abrasive material is plasma sprayed. However, Eaton teaches a method applying grit contacting abrasive 
Taylor in view of Wrabel, Bintz, Eaton does not explicitly teach the plasma spray gun is rotating. However, Sun teaches a method of plasma spraying (abstract) and discloses angle of a plasma spraying nozzle can be changed to maintain a relative angle to the surface that tis being sprayed. The plasma spray nozzle is rotated to maintain an angle of approximately 45 degrees to approximated 90 degrees (rotating around its own axis) with the surface of the article being sprayed at each pass to achieve a desired thickness (paragraph 0056) (also reads on limitation of controlling a spray plume area). Since Eaton teaches the axis of powder injection is substantially 
 Taylor in view of Wrabel, Bintz, Eaton and Sun do not explicitly teach how to maintain the temperature of the coating. However, Gevelber teaches a method of improving the plasma spray by feedback control (abstract) and discloses the temperature of the coating powder (molten) is governed by feed rate (paragraph 0135) (maintaining a temperature of the coating within a desired range by controlling deposition rate parameters including powder feed rate). Therefore, it would have been within the skill of the ordinary artisan to adjust the feed stock rate in the method of forming abrasive coating as disclosed by Taylor in view of Wrabel, Bintz and Eaton to reach the molten state of the coating particles. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Taylor in view of Wrabel, Bintz, Eaton, Sun and Gevelber do not explicitly teaches the traverse rate. Eaton teaches the plasma spray gun is traversed relatively to Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 3, Gevelber teaches the temperature of the coating powder (molten) is governed by feed rate (paragraph 0135). Therefore, it would have been within the skill of the ordinary artisan to adjust the feed stock rate in the method of forming abrasive coating as disclosed by Taylor in view of Wrabel, Bintz and Eaton to reach the molten state of the coating particles. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 5, Booe teaches a method of plasma spraying nickel aluminum material on a substrate (column 8 lines 6-15) and disclose the gun is mounted on a driven slide so that the traverse rate can varied to achieve different thickness (column 10 lines 55-65). Therefore, it would have been within the skill of the ordinary artisan to adjust the traverse rate in the process of forming an abrasive coating to yield a thickness of coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Regarding claim 7, Eaton teaches the grit particles are introduced into the plasma jet steam downstream from the plasma plume so the grit particle do no melt (column 4 lines 12-18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use plasma spraying as disclosed by Eaton in the method of depositing an abrasive coating as disclosed by Taylor in view of Wrabel and Bintz because Eaton teaches such technique is capable of maintaining angularity of the grit particle and good adherence to the surface on which the particles are deposited (column 1 lines 45-50). 
Regarding claim 8, Taylor teaches the rotation component is fan blade (paragraph 0014).
Regarding claim 9, Booe teaches a method of plasma spraying nickel aluminum material on a substrate (column 8 lines 6-15) and disclose the gun is mounted on a driven slide so that the traverse rate can varied to achieve different thickness (column 10 lines 55-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to varied the plasma spray gun traverse rate as suggested by 
Regarding claim 10, Eaton teaches the plasma spray gun is directed along a spray path (see figures 5 and 6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use plasma spraying as disclosed by Eaton in the method of depositing an abrasive coating as disclosed by Taylor in view of Wrabel and Bintz because Eaton teaches such technique is capable of maintaining angularity of the grit particle and good adherence to the surface on which the particles are deposited (column 1 lines 45-50). 
Regarding claim 13, Sun teaches a method of plasma spraying (abstract) and discloses angle of a plasma spraying nozzle can be changed to maintain a relative angle to the surface that tis being sprayed. The plasma spray nozzle is rotated to maintain an angle of approximately 45 degrees to approximated 90 degrees with the surface of the article being sprayed at each pass to achieve a desired thickness (paragraph 0056). It would have been obvious to one of ordinary skill in the art at the time the invention was made to rotate the nozzle at an angle 90 degree (rotated about its axis of rotation) as suggested by Sun in the method of forming an abrasive coating on a substrate as disclosed by Taylor in view of Wrabel, Bintz, Eaton and Gevelber because Sun teaches technique can obtained the desired thickness of the resulting coating (paragraph 0056).
Regarding claim 14, Sun teaches a method of plasma spraying (abstract) and discloses angle of a plasma spraying nozzle can be changed to maintain a relative 
Regarding claim 15, Taylor teaches a method of forming a gas turbine engine seal systems having a rotating member with an abrasive tip surface disposed in rub relationship to a stationary seal member with an abradable surface (paragraph 0002, 0015), wherein the rotating member with an abrasive tip is blade (airfoil section) and a tip. Taylor teaches the rotating member is metallic (paragraph 0041). Taylor teaches the rotating member component is designed to rotate within an abradable liner made of an abradable material and the fan blade is mounted to a hub and configured to rotate within a fan case assembly and the fan case assembly comprising an abradable liner made of an abradable material (paragraph 0008). Taylor teaches the abrasive material is MCrAlY, which comprises aluminum (paragraph 0024) with embedded ceramic abrasive particles (grits particles) (paragraph 0024). 
Taylor does not explicitly teach the airfoil section and the tip having an aluminum or aluminum alloy substrate. However, Wrabel teaches a method of forming an abrasive 
Taylor in view of Wrabel do not explicitly teach the metallic alloy feedstock consisting of aluminum powder. However, Bintz teaches a method of forming an abrasive coating for a rotor shafts that interact with cantilevered vanes to form an abradable air seal in a turbine engine (abstract) and disclose aluminum and NiCrAlY (Taylor’s abrasive coating matrix see paragraph 0019) are functionally equivalent matrix material to hold abrasive grits in place for the abrasive layer (paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Al (consisting Al powder) for NiCrAlY as feedstock in the method of forming abrasive coating on a fanblade as disclosed by Taylor in view of Wrabel to form a coating consisting of aluminum. 
Taylor in view of Wrabel and Bintz do not explicitly teach abrasive material is plasma sprayed. However, Eaton teaches a method applying grit contacting abrasive coatings by plasma spray on a rubbing contact of the tips of the blades (abstract, column 1 lines 20-28). Eaton teaches to provide the metallic matrix feedstock powder (aluminum) (column 3 lines 50-52). Eaton teaches to heat the matrix powder to melt and 
Taylor in view of Wrabel, Bintz, Eaton does not explicitly teach the plasma spray gun is rotating. However, Sun teaches a method of plasma spraying (abstract) and discloses angle of a plasma spraying nozzle can be changed to maintain a relative angle to the surface that tis being sprayed. The plasma spray nozzle is rotated to maintain an angle of approximately 45 degrees to approximated 90 degrees (rotating around its own axis) with the surface of the article being sprayed at each pass to achieve a desired thickness (paragraph 0056) (also reads on limitation of controlling a spray plume area). Since Eaton teaches the axis of powder injection is substantially perpendicular to the axis of the plasma gun (see figure 5, number 40), the combination of Eaton and Sun teaches the plasma spray gun has an axis of rotation and an axis of powder injection substantially perpendicular to the axis of rotation. In addition, Sun 
Taylor in view of Wrabel, Bintz, Eaton and Sun do not explicitly teach how to maintain the temperature of the coating. However, Gevelber teaches a method of improving the plasma spray by feedback control (abstract) and discloses the temperature of the coating powder (molten) is governed by feed rate (paragraph 0135) (maintaining a temperature of the coating within a desired range by controlling deposition rate parameters including powder feed rate). Therefore, it would have been within the skill of the ordinary artisan to adjust the feed stock rate in the method of forming abrasive coating as disclosed by Taylor in view of Wrabel, Bintz and Eaton to reach the molten state of the coating particles. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Taylor in view of Wrabel, Bintz, Eaton, Sun and Gevelber do not explicitly teaches the traverse rate. Eaton teaches the plasma spray gun is traversed relatively to the surface of the substrate (see Eaton figures 5-6). However, Booe teaches a method of plasma spraying nickel aluminum material on a substrate (column 8 lines 6-15) and disclose the gun is mounted on a driven slide so that the traverse rate can varied to Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 16, Taylor teaches the grit particle are harder than the abradable material in the abradable liner as the abradable material is intended to be abraded by the grit particle and generate wear debris (paragraphs 0009-0010).
Regarding claim 20, Taylor teaches a method of forming a gas turbine engine seal systems having a rotating member with an abrasive tip surface disposed in rub relationship to a stationary seal member with an abradable surface (paragraph 0002, 0015), wherein the rotating member with an abrasive tip is blade (airfoil section) and a tip. Taylor teaches the rotating member is metallic (paragraph 0041). Taylor teaches the rotating member component is designed to rotate within an abradable liner made of an abradable material (paragraph 0008). Taylor teaches the abrasive material is metallic alloy matrix is MCrAlY, which comprises aluminum (paragraph 0024), with embedded ceramic abrasive particles (grits particles) (paragraph 0024). 
Taylor does not explicitly teach the airfoil section and the tip having an aluminum or aluminum alloy substrate. However, Wrabel teaches a method of forming an abrasive coating on a tip of the airfoil (abstract), and disclose the airfoil substrate are nickel based super alloys, titanium (Taylor’s airfoil substrate materials, see paragraph 0003 and 0015) and aluminum (paragraph 0040). Nickel based alloys or titanium and aluminum in airfoil substrate for forming an abrasive tip in gas turbine engine are 
Taylor in view of Wrabel do not explicitly teach the metallic alloy feedstock consisting of aluminum powder. However, Bintz teaches a method of forming an abrasive coating for a rotor shafts that interact with cantilevered vanes to form an abradable air seal in a turbine engine (abstract) and disclose aluminum and NiCrAlY (Taylor’s abrasive coating matrix see paragraph 0019) are functionally equivalent matrix material to hold abrasive grits in place for the abrasive layer (paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Al (consisting Al powder) for NiCrAlY as feedstock in the method of forming abrasive coating on a rotating turbomachine component as disclosed by Taylor in view of Wrabel to form a coating consisting of aluminum. 
Taylor in view of Wrabel and Bintz do not explicitly teach abrasive material is plasma sprayed. However, Eaton teaches a method applying grit contacting abrasive coatings by plasma spray on a rubbing contact of the tips of the blades (abstract, column 1 lines 20-28). Eaton teaches to provide the metallic matrix feedstock powder (aluminum) (column 3 lines 50-52). Eaton teaches to heat the matrix powder to melt and form molten material (column 3 lines 50-55, column 4 lines 30-35). Eaton teaches to spray the powder to the plasma stream onto the spray plume area of the tip of the plasma spray gun to form a coating (column 3 lines 455-55, see figure 5). Eaton 
Taylor in view of Wrabel, Bintz, Eaton does not explicitly teach the plasma spray gun is rotating. However, Sun teaches a method of plasma spraying (abstract) and discloses angle of a plasma spraying nozzle can be changed to maintain a relative angle to the surface that tis being sprayed. The plasma spray nozzle is rotated to maintain an angle of approximately 45 degrees to approximated 90 degrees (rotating around its own axis) with the surface of the article being sprayed at each pass to achieve a desired thickness (paragraph 0056) (also reads on limitation of controlling a spray plume area). Since Eaton teaches the axis of powder injection is substantially perpendicular to the axis of the plasma gun (see figure 5, number 40), the combination of Eaton and Sun teaches the plasma spray gun has an axis of rotation and an axis of powder injection substantially perpendicular to the axis of rotation. In addition, Sun teaches the axis powder injection is perpendicular to the axis of the gun rotation (at 90 degree) (see figure 3 number 308). It would have been obvious to one of ordinary skill in the art at the time the invention was made to rotate the nozzle at an angle 90 degree 
 Taylor in view of Wrabel, Bintz, Eaton and Sun do not explicitly teach how to maintain the temperature of the coating. However, Gevelber teaches a method of improving the plasma spray by feedback control (abstract) and discloses the temperature of the coating powder (molten) is governed by feed rate (paragraph 0135) (maintaining a temperature of the coating within a desired range by controlling deposition rate parameters including powder feed rate). Therefore, it would have been within the skill of the ordinary artisan to adjust the feed stock rate in the method of forming abrasive coating as disclosed by Taylor in view of Wrabel, Bintz and Eaton to reach the molten state of the coating particles. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Taylor in view of Wrabel, Bintz, Eaton, Sun and Gevelber do not explicitly teaches the traverse rate. Eaton teaches the plasma spray gun is traversed relatively to the surface of the substrate (see Eaton figures 5-6). However, Booe teaches a method of plasma spraying nickel aluminum material on a substrate (column 8 lines 6-15) and disclose the gun is mounted on a driven slide so that the traverse rate can varied to achieve different thickness (column 10 lines 55-65) (also reads on controlling traverse rate). Therefore, it would have been within the skill of the ordinary artisan to adjust the traverse rate in the process of forming an abrasive coating to yield a thickness of Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wrabel, Bintz, Eaton, Sun, Gevelber and Booe as applied to claims 11, 3, 5-10, 13-16 and 20 above, and further in view of Fagoaga Altuna (US20110268956).
Regarding claims 11, Taylor in view of Wrabel, Bintz, Eaton, Sun, Gevelber  and Booe teach everything of this claim, including the spray path (see figures 5-6), except the spray path is varied. However, Fagoaga Altuna teaches a method of plasma spraying (paragraph 0004) and discloses the spray path is varied to obtained the desired overlapping and thickness (paragraphs 0014-0015), which result in increased or decreased of path spacing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to varied spray path as suggested by Fagoaga Altuna in the method of forming an abrasive coating on a substrate as disclosed by Taylor in view of Wrabe, Bintz, Eaton, Sun, Gevelber and Booe because Fagoaga Altuna teaches technique can obtained the desired overlapping and thickness (increase or decrease spray path) of the resulting coating (paragraphs 0014-0015).
Regarding claim 12, Taylor in view of Wrabel, Bintz, Eaton and Gevelber teach everything of this claim, including the spray path (see figures 5-6), except the spray path is varied. However, Fagoaga Altuna teaches a method of plasma spraying (paragraph 0004) and discloses the spray path is varied to obtained the desired overlapping and thickness (paragraphs 0014-0015), which result in increased or decreased of path spacing. It would have been obvious to one of ordinary skill in the art at the time the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wrabel, Bintz, Eaton, Sun, Gevelber and Booe as applied to claims 1, 3, 5-10, 13-16 and 20 above, and further in view of Hicks (US4548863).
Regarding claim 17, Taylor in view of Wrabel, Bintz, Eaton, Sun, Gevelber and Booe teach all limitation of this claim, except the epoxy bonded glass micro balloon. However, Hicks teaches a method of forming a seal for the abraded moving parts (column 1 lines 45-60) and discloses the seal coating to comprises a epoxy bonded hollow glass microsphere (column 2 liens 25-38). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the epoxy bonded glass micro balloon in the abradable coating as suggested by Hicks in the method of forming an abrasive coating on a substrate as disclosed by Taylor in view of Wrabel, Bintz, Eaton, Sun, Gevelber and Booe because Hicks teaches technique such coating provides a tough surface under the easily removable surface which is capable of surviving severe contact as to preclude seizing of components (column 2 lines 10-15). 

Response to Arguments
Applicant's arguments filed on August 31, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Bintz does not teach aluminum and NiCrAlY are functionary equivalent matrix materials because paragraph 0004 states the sharp abrasive grits are held in a composite matrix. 

In response to Applicant’s arguments, please consider the following comments:
Examiner disagrees that Bintz teaches the material to hold the abrasive grits has to be composite, as it is clear that such material can be formed from one material or mixture of the listed material (see claims 4 and 10). It also appears the composite matrix can also referred to the inclusion of the abrasive grits materials itself (for example, aluminum with abrasive grits formed a composite matrix) as there is no evidence in Bintz to show that that material holding the abrasive grits has to be in a mixture or composite and cannot be a single material, while Bints shows strong evidence to show the material can be a single component material by referring them in an alternative form “hexagonal boron nitride, nickel, chromium, aluminum or NiCrAlY (paragraph 0004)”.  In any case, Bintz clearly teaches aluminum and NiCrAlY are functionally equivalent matrix material to hold abrasive grits in place for the abrasive layer (paragraph 0004), thus, it would be obvious to one of ordinary skill in the art to substitute aluminum (consisting of aluminum) for NiCrAlY as feedstock in the method of forming abrasive coating in a rotating turbomachine component as disclosed by Taylor in view of Wrabel. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717